Citation Nr: 0838749	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-41 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to restoration of a 30 percent rating for 
sigmoidectomy for diverticulitis and diverticulosis with 
sliding hiatal hernia and gastroesophageal reflux, to include 
whether the rating reduction from 30 percent to 10 percent 
effective November 1, 2005, was proper.

2.  Entitlement to a disability rating greater than 
10 percent for sigmoidectomy for diverticulitis and 
diverticulosis with sliding hiatal hernia and 
gastroesophageal reflux.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife
ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to February 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which reduced the disability rating from 30 
percent to 10 percent effective November 1, 2005, for the 
veteran's service-connected status post sigmoidectomy for 
diverticulitis and diverticulosis, with sliding hiatal hernia 
and gastroesophageal reflux.  A videoconference Board hearing 
was held in August 2008 in front of the undersigned Acting 
Veterans Law Judge.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In July 1998, the RO assigned a 30 percent rating to 
service connected status post sigmoidectomy for 
diverticulitis and diverticulosis with sliding hiatal hernia 
and gastroesophageal reflux.

3.  In October 2004 the veteran filed an increased rating 
claim for service connected status post sigmoidectomy for 
diverticulitis and diverticulosis with sliding hiatal hernia 
and gastroesophageal reflux.  

4.  In April 2005, the RO proposed to reduce the rating 
assigned to the service-connected status post sigmoidectomy 
for diverticulitis and diverticulosis with sliding hiatal 
hernia and gastroesophageal reflux from 30 percent to 10 
percent, notified the veteran of the contemplated action and 
the reasons therefore, and informed him of his right to 
submit additional evidence.

5.  In August 2005, the RO implemented the proposed 
reduction, assigning a 10 percent rating to service-connected 
status post sigmoidectomy for diverticulitis and 
diverticulosis with sliding hiatal hernia and 
gastroesophageal reflux effective November 1, 2005; as of 
that date, this disability was not manifested by partial 
obstruction with delayed motility of barium meal.

6.  The veteran's service connected status post sigmoidectomy 
for diverticulitis and diverticulosis with sliding hiatal 
hernia and gastroesophageal reflux is moderately severe with 
pain which brings him down to his knees when passing stools 
and causes severe abdominal pain leading to chest pain.


CONCLUSIONS OF LAW

1.  Because the rating reduction from 30 percent to 10 
percent effective November 1, 2005, was proper, the criteria 
for restoration of a 30 percent rating for status post 
sigmoidectomy for diverticulitis and diverticulosis with 
sliding hiatal hernia and gastroesophageal reflux have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5112(b)(6) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.105, 3.159, 4.1, 4.7, 
4.71a, Diagnostic Code (DC) 5261 (2008).

2.  The criteria for a 30 percent rating for status post 
sigmoidectomy for diverticulitis and diverticulosis with 
sliding hiatal hernia and gastroesophageal reflux have been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.114, DC 7301 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in November 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the veteran to submit medical evidence 
showing that his service-connected disability had worsened.  
He also was informed of when and where to send the evidence.  
After consideration of the contents of this letter, the Board 
finds that VA substantially has satisfied the requirement 
that the veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Because the veteran's claim for restoration of a 30 
percent rating is being denied in this decision, the Board 
finds that any failure to notify and/or develop this claim 
under the VCAA cannot be considered prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
November 2004 letter was issued to the veteran and his 
service representative prior to the August 2005 rating 
decision which denied the benefits sought on appeal; thus, 
this notice was timely.  Since the veteran's claim for 
restoration of a 30 percent rating is being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and are 
associated with the veteran's claims file; the veteran does 
not contend otherwise.  Further, two VA examinations have 
been conducted.  As will be explained below, although the 
veteran has contended that his VA examination of April 2004 
was inadequate for rating purposes, a review of this 
examination report shows that it was comprehensive and 
included all test results necessary to adjudicate this claim.  
In summary, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

Legal Criteria and Analysis

VA outpatient treatment records of March 1997 show that the 
veteran sought treatment for abdominal discomfort.  A UGI 
showed hiatal hernia with reflux.  In June 1997 the veteran 
sought treatment for pain in his right lower quadrant.  He 
reported that he had vomited just prior to the onset of pain.  
He denied any problems with bowel movement or urination and 
there was no tenderness to touch of the right lower quadrant.  
He was diagnosed with indigestion.  

In July 1997, the veteran was seen for status post 
diverticulosis with abdominal pain.

VA outpatient treatment records of January 1998 show that the 
veteran underwent a colonoscopy.  Findings included status 
post sigmoid colon resection with a residual metallic suture 
at the wide open anastomotic site and an opinion that mostly 
likely the patient's abdominal pain may be secondary to 
adhesions as previously thought.  An 
esophagogastrodeudonoscopy was performed later that same 
month.  It showed a few mucosal erosions at the lower end of 
the esophagus, along with moderate size hiatal hernia.  
Examination of the stomach and duodenum were completely 
unremarkable.  The finding was reflux esophagitis with hiatal 
hernia.

Records of February 1998 show that the veteran had been 
followed for reflux symptoms and right lower quadrant pain 
both of which had essentially resolved.  

Records of May 1998 show that the veteran's problem list 
included hiatal hernia with reflux esophagitis and chronic 
right lower quadrant pain status post sigmoid reduction for 
diverticulitis.  He reported occasional nausea without 
vomiting, upper abdominal discomfort which had lasted for 3 
days, frequent belching, right lower quadrant pain relieved 
by bowel movement, and loose stools for 3 days.  It was noted 
that the veteran had not lost any weight and had not 
experienced loss of appetite.  It was further noted he had 
experienced the same symptoms for the past 10 years, and 
while he was experiencing the same symptoms as before they 
were much less severe.

In July 1998, the RO assigned a 30 percent rating to the 
service-connected status post sigmoidectomy for 
diverticulitis and diverticulosis with sliding hiatal hernia 
and gastroesophageal reflux based on a showing of persistent 
complaints of abdominal discomfort and bilateral quadrant 
pain with nausea and vomiting relieved by bowel movements, 
change in motility, a showing of a hiatal hernia, and 
abdominal pain secondary to adhesions, a condition which had 
resolved but recurred in May 1998.  It was noted there was no 
evidence of weight loss.

VA outpatient treatment records of August 2003 note that the 
veteran had been treated for diarrhea which had resolved.  He 
complained of problems with constipation, however.

An upper GI examination of April 2005 shows findings of free 
flow of barium through the entire length of the esophagus; a 
hiatal hernia with mild GE reflux; unremarkable stomach and 
duodenum; and normal mucosal pattern.  The impression was 
hiatal hernia with a mild GE reflux.  No ulcer or mass.

A VA examination report of April 2005 shows that the veteran 
reported experiencing abdominal bloating and gaseous 
distention along with indigestion and heart burn.  He noted 
pain on defecation whenever there is hard stool which he 
attributed to residual "tightness" in the area of the 
previous sigmoid resection and narrowing of the lower colonic 
lumen.  The examiner noted this had not been substantiated by 
the medical record.  Bowel function was reported to be 
normal, but he did report some vague, transient abdominal 
discomfort at times.  He denied any further episodes of bowel 
obstruction and no further abdominal surgical procedures.  
Physical examination revealed an obese, soft and well healed 
abdomen with nonconstrictive abdominal midline incision 
without diastasis.  There was no ventral hernia.  There was 
vague, mild periumbilica and tenderness without mass or 
rebound.  Bowel sounds were normal.  The diagnosis was remote 
peritoneal adhesions following sigmoid resection for 
diverticulitis resolved with repeat operative procedure with 
minimal current residuals.  It was noted that there were 
current symptoms referable to gastroesophageal reflux 
disorder and hiatal hernia which were not directly related 
with the peritoneal adhesions.   

In the currently appealed rating decision issued in August 
2005, the RO reduced the disability rating to 10 percent for 
the service-connected status post sigmoidectomy for 
diverticulosis with sliding hiatal hernia and 
gastroesophageal reflux based on a showing of persistent 
complaints of abdominal discomfort and bilateral quadrant 
pain with nausea and vomiting relieved by bowel movements; 
change in motility; a showing of a hiatal hernia; and 
abdominal pain secondary to adhesions, a condition which had 
resolved but recurred in May 1998.  See 38 C.F.R. § 4.114, DC 
7301 (peritoneal adhesions) (2008).  

Under DC 7301, a 10 percent rating is assigned for moderate 
peritoneal adhesions with pulling pain on attempting to work 
or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distension.  A 30 
percent rating is assigned for moderately severe peritoneal 
adhesions with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  A 50 percent rating is assigned for severe 
peritoneal adhesions with definite partial obstruction shown 
by x-ray, with frequent and prolonged episodes of severe 
colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  Id.

In a September 2005 statement, the veteran contended that he 
did not receive an adequate VA examination prior to the 
reduction.  

The provisions of 38 C.F.R. § 3.105 apply to rating 
reductions.  See 38 C.F.R. § 3.105 (2008).  Under 38 C.F.R. § 
3.105(e), when a reduction in evaluation of a service-
connected disability is considered warranted, and a reduction 
will result in a decrease in payment of compensation benefits 
being made, a rating proposing reduction will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified and furnished detailed reasons 
therefore and given 60 days for presentation of additional 
evidence to show that compensation payments should be 
continued at the current level.  If additional evidence is 
not received within that period, a final rating action will 
be taken and the award will be reduced effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  
Additionally, under 38 C.F.R. § 3.105(i), the advance written 
notice concerning a proposed rating reduction must inform the 
beneficiary that he has a right to a predetermination hearing 
provided that a request for such a hearing is received by VA 
within 30 days from the date of the notice.  The procedural 
framework and safeguards set forth in 38 C.F.R. § 3.105 
governing rating reductions must be followed by VA before it 
issues any final rating reduction.  See Brown v. Brown, 5 
Vet. App. 413, 418 (1993).

In this case, the RO complied with 38 C.F.R. § 3.105 
regarding the manner in which the appellant was given notice 
of the proposed rating reduction and implementation of that 
reduction.  In a May 2005 letter, the veteran was notified by 
the RO that VA proposed to reduce the disability rating of 
his service-connected status post sigmoidectomy for 
diverticulitis and diverticulosis with sliding hiatal hernia 
from 30 percent to 10 percent based on improvement in this 
disability.  The May 2005 letter included a copy of the April 
2005 proposed rating decision, informed the veteran that he 
could submit additional evidence to show that the 
compensation payments should be continued at the then-current 
levels and that, if no additional evidence was received 
within 60 days, his disability rating would be reduced.  The 
appellant also was advised of his right to request a personal 
hearing.  The veteran did not submit additional evidence.  
Instead he submitted a Notice of Disagreement with the 
proposed reduction, asked for a de novo review, and requested 
a new VA examination.  The veteran was afforded a VA 
examination in April 2005.  Given the foregoing, the Board 
finds that the RO complied with appropriate due process 
requirements.  See 38 C.F.R. § 3.105 (2008).

The Board finds that the preponderance of the evidence is 
against restoration of a 30 percent rating for service-
connected status post sigmoidectomy for diverticulitis and 
diverticulosis with sliding hiatal hernia and 
gastroesophageal reflux.  Despite the veteran's assertions to 
the contrary concerning the adequacy of his VA examination of 
April 2005, a review of this examination report shows that 
all appropriate testing was conducted.  The VA examination 
report shows that a full history of the veteran's symptoms 
was obtained and review of the medical records on file was 
conducted.  This report also addressed the relevant rating 
criteria.  See 38 C.F.R. § 4.114, DC 7301.  As noted above, 
to warrant a 30 percent rating, the evidence must show 
moderately severe adhesions, with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  Because there 
is no objective medical evidence that the veteran's service-
connected disability is manifested by partial obstruction and 
no objective evidence of severe adhesions, the Board finds 
that the veteran is not entitled to restoration of a 30 
percent rating for service-connected status post 
sigmoidectomy for diverticulitis and diverticulosis with 
sliding hiatal hernia and gastroesophageal reflux.

The rating reduction implemented in the currently appealed 
August 2005 rating decision was based on a comprehensive VA 
examination.  As noted above, there is no support in the 
objective medical evidence of record for the veteran's 
assertions that the VA examination conducted in April 2005 
was inadequate for VA rating purposes.  See 38 C.F.R. § 4.2 
(2008).  There have been no reports of interference with 
work.  Furthermore, it was reported that no additional 
surgeries had been required.  In view of the foregoing, the 
Board finds that the objective evidence of record 
demonstrated a material improvement in physical conditions 
under the ordinary conditions of life at the time of the 
rating reduction.  Accordingly, and because the RO complied 
with the due process requirements for rating reductions found 
in 38 C.F.R. § 3.105, the Board finds that the rating 
reduction from 30 percent to 10 percent for service-connected 
status post sigmoidectomy for diverticulitis and 
diverticulosis with sliding hiatal hernia and 
gastroesophageal reflux effective November 1, 2005, was 
proper.

This does not end the inquiry, however, as the Board still 
must decide whether an increased rating for service-connected 
status-post sigmoidectomy for diverticulitis and 
diverticulosis with sliding hiatal hernia and 
gastroesophageal reflux is warranted.  As noted elsewhere, 
the veteran requested an increased rating in October 2004; 
this led to the rating reduction to 10 percent effective 
November 1, 2005.  Therefore, the Board will consider whether 
a disability rating greater than 10 percent is warranted for 
service-connected status-post sigmoidectomy for 
diverticulitis and diverticulosis with sliding hiatal hernia 
and gastroesophageal reflux.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As noted above, the veteran's abdominal adhesions are rated 
as 10 percent disabling under DC 7301 (adhesions of the 
peritoneum).  See 38 C.F.R. § 4.114, DC 7301 (2008).

VA outpatient treatment records of July 2005 note that the 
veteran was diagnosed with chronic abdominal pain.  It was 
noted that an EGD done showed no ulcer or inflammation and a 
CT scan of the abdomen showed no significant pathology.  
Additional records from that same month show that the veteran 
complained of lots of diarrhea and vomiting.  A colon barium 
edema showed no acute changes and a stable post-surgical 
sigmoid resection.  It was noted that a small fecal stream 
prevented optimal study.  Additional records show that 
veteran complained of left lower quadrant pain when passing 
gas or stools.  Examination showed a protuberant abdomen and 
tender left lower quadrant.

VA outpatient treatment records of June 2006 show a soft non-
distended and non-tender abdomen with bowel sounds present in 
all 4 quadrants.  There was no nausea or vomiting reported.  
Appetite was adequate.  Bowel habits were regular/normal in 
color and consistency.  

A VA examination report of August 2007 shows the veteran 
complained of heart burn restrosternal pain once a week which 
lasts 2-3 days with nausea and vomiting occurring about one 
to two times a month when he eats a large meal.  He denied 
any fevers or chills.  Large meals, spicy foods and tomatoes 
worsen the symptoms.  He denied any dysphasia but reported 
pyrosis and reflux .  Physical examination showed good 
nutrition with weight change, it was noted the veteran was 
obese.  He was in good health without anemia.  The esophagus 
and hiatus hernia were normal.  There were two lipomatous 
looking protuberances in the first portio of the duodenum.  A 
mild nonspecific duodenitis was noted, and mild chronic 
gastritis consistent with elicobacter.  An intestines 
examination showed a healed lower abdominal infras umbilical 
surgical scar nontender.  Bowel sounds were normal with no 
masses, and no guarding or rigidity.  There was abdominal 
pain with distention and generalized abdominal bloating.  He 
was diagnosed with sigmoidectomy or diverticulitis remote 
with healed scar.  It was noted that the veteran reported he 
did not take any fiber like Metamucil lately and that his 
symptoms suggest mostly bloating gas and 3-4 soft stools 
daily.  

At the videoconference Board hearing in August 2008, the 
veteran testified he experienced severe pain in the bottom 
area probably 80 to 90 percent of the time with constant 
pressure in his stomach which causes pressure in his heart 
and in his chest.  Sometimes it gets so bad he is not able to 
breath free.  At times he has had to stay home from work due 
to the pain.  He testified he is a teacher and when he has an 
onset of pain, he needs to leave the classroom until it calms 
down.  There have been times he has had to stay home from 
work for 4 days.  The veteran's wife testified that about 30 
to 45 minutes after eating, when the food passes through the 
veteran's stomach and he is passing stools, he starts 
reaching in pain and bending over in pain sometimes so bad it 
brings him down to his knees.  She further stated that the 
veteran's quality of life is affected by the pain.  Finally, 
she stated that during the past few years, she has seen the 
veteran's condition become more severe and more chronic in 
the periods of monitoring.  

The Board finds that the preponderance of the evidence 
supports assigning a 30 percent rating for the veteran's 
abdominal adhesions under DC 7301 based on the credible 
hearing testimony provided by the veteran.  At his 
videoconference Board hearing on August 28, 2008, the veteran 
provided competent and credible evidence of his current 
symptoms which approximate symptoms of partial obstruction 
accompanied by pain.  The veteran's wife testified that the 
veteran experiences pain which brings him down to his knees 
when he is passing stools.  The veteran also testified he has 
such severe pain in the abdominal area that it leads to chest 
pain.  Furthermore, he testified that he has missed work due 
to the severity of the abdominal pain.  Therefore, the Board 
finds that the veteran's abdominal adhesions more closely 
approximates a level of moderately severe disability under 
DC 7301.  While there is no medical evidence of a partial 
obstruction, the veteran and his wife are competent to report 
symptomatology.  See Layno v Brown, 6 Vet. App. 465 (1994).  
Considering the severity of the veteran's reported abdominal 
pain and its frequency, the fact that the pain is relieved 
upon passing stools, and the impact of his reported pain on 
his quality of life, the Board finds that the veteran's 
symptoms warrant a 30 percent rating under DC 7301.  See 
38 C.F.R. § 4.114, DC 7301 (2008).

The Board also finds that a disability rating greater than 30 
percent is not warranted.  While there may be evidence of 
severe colic, there has been no showing of nausea or 
vomiting, severe peritonitis, ruptured appendix, perforated 
ulcer, definite partial obstruction shown by x-ray or 
operation with drainage.  Nor does the veteran contend that 
he experiences such symptoms.  Thus, a disability rating 
greater than 30 percent is not warranted.  The Board also has 
considered whether a staged rating is warranted and finds 
that, because the veteran's disability has not changed 
significantly, a uniform rating is warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2008).  
The evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board finds 
that, although the veteran has reported some missed work days 
due to pain, there has been no showing that his disability 
has resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  


ORDER

Because the rating reduction from 30 percent to 10 percent 
for status post sigmoidectomy for diverticulitis and 
diverticulosis with sliding hiatal hernia and 
gastroesophageal reflux effective November 1, 2005, was 
proper, the claim for restoration of a 30 percent rating for 
status post sigmoidectomy for diverticulitis and 
diverticulosis with sliding hiatal hernia and 
gastroesophageal reflux is denied.

Entitlement to a 30 percent rating for status post 
sigmoidectomy for diverticulitis and diverticulosis with 
sliding hiatal hernia and gastroesophageal reflux is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


